J-S45024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

KELVIN BRYANT

                            Appellant                No. 1883 EDA 2016


                   Appeal from the PCRA Order May 20, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011173-2010
                                         CP-51-CR-0014199-2010


BEFORE: GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                   FILED SEPTEMBER 19, 2017

        Appellant, Kelvin Bryant, appeals pro se from the order entered in the

Philadelphia Court of Common Pleas, denying his petition pursuant to the

Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        The relevant facts and procedural history of this case are as follows.

Following the shooting deaths of two young men, police arrested Appellant

and his two co-defendants. Following a consolidated jury trial, the jury

convicted Appellant of two counts of first-degree murder, and one count

each of conspiracy to commit murder and possession of an instrument of

crime. Prior to sentencing, Appellant agreed to waive his appellate rights in

exchange for a sentence of life imprisonment without parole. The court
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S45024-17



administered both a written and oral colloquy, and accepted the agreement.

On February 6, 2013, the court sentenced Appellant to life imprisonment

without parole.

       On   February     26,    2013,    Appellant   attempted   to   withdraw   the

sentencing deal in order to file a direct appeal. The court denied that motion.

Thereafter, Appellant filed a timely PCRA petition on April 16, 2013. The

PCRA court appointed counsel, who filed a Turner/Finley1 no-merit letter

and requested permission to withdraw. The court instead appointed

replacement counsel, who also filed a no-merit letter and a motion to

withdraw representation. The court then issued Rule 907 notice of its

intention to dismiss Appellant’s petition without a hearing, and granted

replacement counsel’s motion to withdraw. The PCRA court ultimately

dismissed the petition. Appellant’s timely pro se appeal is now before us.

       On appeal, Appellant claims: he was coerced into “pleading guilty”

(waiving his appellate rights in exchange for a life sentence); trial and PCRA

counsel were ineffective; the PCRA court erred by allowing PCRA counsel to

withdraw despite meritorious issues; and the PCRA court erred by failing to

hold an evidentiary hearing.

       “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court’s findings are

____________________________________________


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1998); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc)



                                           -2-
J-S45024-17



supported by the record and without legal error.” Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted). On questions of

law, our scope of review is de novo. See id.

      To establish ineffectiveness of counsel, a PCRA petitioner must plead

and prove: his underlying legal claim has arguable merit; counsel’s actions

lacked any reasonable basis; and counsel’s actions prejudiced the petitioner.

See Commonwealth v. Spotz, 18 A.3d 244, 260 (Pa. 2011). Failure to

satisfy any prong of the ineffectiveness test requires dismissal of the claim.

See Commonwealth v. O’Bidos, 849 A.2d 243, 249 (Pa. Super. 2004).

      Preliminarily,    Appellant’s    appellate   brief   does    not   contain     any

argument regarding the ineffectiveness of either attorney appointed to

represent Appellant on collateral relief, and that argument is therefore

waived. See Pa.R.A.P. 2119.

      Appellant’s waiver of his right to direct appellate and collateral review

in exchange for a life sentence was the functional equivalent of a guilty plea.

See Commonwealth v. Barnes, 687 A.2d 1163, 1167 (Pa. Super. 1996).

“A plea of guilt that is motivated by a fear that the prosecution may obtain

the death penalty is valid as long as the guilty plea is entered knowingly and

voluntarily.”   Id.    (citation   omitted).   “Allegations   of   ineffectiveness    in

connection with the entry of a guilty plea will serve as a basis for relief only

if the ineffectiveness caused the defendant to enter an involuntary or

unknowing plea.” Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa.

Super. 2002) (citation omitted). “A person who elects to plead guilty is

                                         -3-
J-S45024-17



bound by the statements he makes in open court while under oath and he

may not later assert grounds for withdrawing the plea which contradict the

statements he made at his plea colloquy.” Commonwealth v. Pollard, 832
A.2d 517, 523 (Pa. Super. 2003) (citation omitted).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable M. Theresa

Sarmina, we conclude that Appellant’s issues on appeal merit no relief. See

PCRA Court Opinion, filed October 14, 2016, at 7-24. Accordingly, we affirm

based on the PCRA court’s opinion.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2017




                                     -4-